TAYLOR, Judge,
dissenting.
I dissent from the majority’s dismissal of the appeal. The trial court found the appellant indigent on February 26, 1992. Not only was this finding implicit in the fact that the court ordered the preparation of a free transcript, but also explicit in that the court made a specific finding of indigency. If the appellant is not indigent, then the court unjustifiably and acting ultra vires expended public money to pay for the transcript. If the appellant is indigent, then he is entitled to appointed counsel. A direct appeal to this court is a constitutional right. I would remand for the appointment of counsel.